 1   JAMES E. GIBBONS (pro hac vice)
     Cal. State Bar No. 130631
 2   MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 3   801 South Figueroa Street, 15th Floor
     Los Angeles, CA 90017
 4   Tel. (213) 624-6900
     jeg@manningllp.com
 5
     ROBERT W. COHEN (pro hac vice)
 6   Cal. State Bar No. 150310
     MARIKO TAENAKA (pro hac vice)
 7   Cal. State Bar No. 273895
     LAW OFFICES OF ROBERT W. COHEN, A.P.C.
 8   1901 Avenue of the Stars, Suite 1900
     Los Angeles, CA 90067
 9   Tel. (310) 282-7586
     rwc@robertwcohenlaw.com
10   mt@robertwcohenlaw.com

11   Attorneys for Plaintiffs

12
                                      UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14
     SHIGE TAKIGUCHI, FUMI NONAKA,                     Case No.: 2:13-cv-01183-HDM-VCF
15   MITSUAKI TAKITA, TATSURO SAKAI,
     SHIZUKO ISHIMORI, YUKO NAKAMURA,                  ORDER GRANTING
16   MASAAKI MORIYA, HATSUNE HATANO, and               PLAINTIFFS’ REQUEST FOR AN
     HIDENAO TAKAMA, individually and on behalf of     EXTENSION TO MAIL THE
17   all others similarity situated,                   NOTICE TO SUBMIT CLAIM
18                      Plaintiff,
19            v.
20   MRI INTERNATIONAL, INC., EDWIN J.
     FUJINAGA, JUNZO SUZUKI, PAUL MUSASHI
21   SUZUKI, LVT, INC., dba STERLING ESCROW,
     and DOES 1-500,
22
                        Defendants.
23

24

25

26
27
     4839-6575-2419.1                              1
28
        [PROPOSED] ORDER GRANTING PLAINTIFFS’ REQUEST FOR AN EXTENSION TO MAIL THE NOTICE TO
                                           SUBMIT CLAIM
 1

 2                                                         ORDER

 3            This matter comes before the Court on Plaintiffs’ request for extension of time to mail notice to

 4   submit claim, upon consideration of Plaintiffs’ request, it is ORDERED that the request is GRANTED.

 5   Plaintiffs shall have until January 7, 2019 to complete the mailing of the notice to submit claim.

 6            IT IS SO ORDERED.

 7
            December 19, 2018
     DATED:__________________                              ________________________________________
 8                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     4839-6575-2419.1                                      2
28
        [PROPOSED] ORDER GRANTING PLAINTIFFS’ REQUEST FOR AN EXTENSION TO MAIL THE NOTICE TO
                                           SUBMIT CLAIM
